 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA

10   CONSTRUCTION LABORERS                     Case No: CV 18-8401 MWF (SSx)
11   TRUST FUNDS FOR SOUTHERN                  JUDGMENT ENTERED ON
     CALIFORNIA ADMINISTRATIVE                 PLAINTIFF’S AND
12   COMPANY, a Delaware limited               DEFENDANT’S STIPULATION
13   liability company,
                        Plaintiff,
14
           v.
15
     DI NONNO ENTERPRISES, INC., a
16   California corporation doing business
17   as CUTTING EDGE CONCRETE
     CUTTING,
18

19
                           Defendant.

20

21
           The above-entitled action came before the Honorable Michael W. Fitzgerald,
22
     United States District Judge, presiding in Courtroom 5A of the above-entitled Court, on
23   January 18, 2019, pursuant to Plaintiff’s Motion for for Entry of Judgment Pursuant to
24   Stipulation (the “Motion”). (Docket No. 14). All claims have now been resolved, as
25   follows:
26
           Plaintiff commenced this action on September 28, 2018, and asserted three claims
27
     against Defendant: (1) contributions owed to the trust funds pursuant to 29 U.S.C.
28


                       ORDER GRANTING STIPULATION FOR ENTRY OF JUDGMENT
 1   §§ 185 and 1145; (2) preliminary and permanent injunctive relief; and (3) breach of
 2   settlement agreement. (Docket No. 1).
 3
           On January 3, 2019, the parties entered into a stipulation for entry of judgment
 4
     (the “Stipulation”). (Mot., Ex. 3).
 5

 6         Accordingly, after considering the Stipulation, and good cause having been
 7   shown, pursuant to Rules 54 and 58 of the Federal Rules of Civil Procedure, IT IS
 8   HEREBY ORDERED, ADJUDGED AND DECREED that judgment be entered as
 9   follows:
10

11         1.     The Stipulation is GRANTED.
12         2.     Judgment on all claims is entered in favor of Plaintiff and against
13                Defendant for the principal sum of $10,988.87 for the period between
14                January 1, 2014, and November 30, 2018.
15         3.     Plaintiff and Defendant are each to bear their own respective costs and
16                attorneys’ fees.
17

18

19                                                                                      .
     DATED: March 5, 2019                   MICHAEL W. FITZGERALD
20                                          United States District Court Judge
21

22

23

24

25

26

27

28

                                                 2
                        ORDER GRANTING STIPULATION FOR ENTRY OF JUDGMENT
